Sweeney, J.
(dissenting) — For me, the dispositive question in this appeal is whether Drotzmann, Inc., is engaged exclusively in “interstate trucking.” It is. And there is no evidence in this record from which anyone could conclude otherwise, Robert Stelter’s subjective belief notwithstanding.
The Board of Industrial Insurance Appeals properly concluded that Mr. Stelter’s belief was irrelevant: “Mr. Stelter’s subjective belief, no matter how credible, that he worked for Drotzmann, Inc., while making intrastate trips cannot change the nature of the firm’s business from exclusively interstate in nature.” In re Stelter, No. 98 18480, Bd. of Ind. Ins. Appeals Dec. and Order 3 (Wash. Mar. 23, 2000).
Mr. Stelter contends the Board’s decision failed to consider the reasonableness of his belief that he worked only for Drotzmann, Inc. He relies on a two-part test to deter*484mine whether there is an employment relationship under the Industrial Insurance Act: (1) Does the employer have the right to control the person’s physical conduct in the performance of his duties? and (2) Has the person consented to the relationship? Novenson v. Spokane Culvert & Fabricating Co., 91 Wn.2d 550, 553, 588 P.2d 1174 (1979); see Jackson v. Harvey, 72 Wn. App. 507, 515, 864 P.2d 975 (1994); Smick v. Burnup & Sims, 35 Wn. App. 276, 277-78, 666 P.2d 926 (1983).
Mr. Stelter contends that, applying this test and viewing the facts and inferences in his favor, he was not an employee of Drotzmann Intrastate Trucking. But the Novenson two-part test is used to determine whether a person is a “worker” entitled to benefits under RCW 51.32.010.2 Ackley-Bell v. Seattle Sch. Dist. No. 1, 87 Wn. App. 158, 165-66, 940 P.2d 685 (1997). It does not apply when an employment relationship “clearly exists.” Id. at 166. There is no dispute here that Mr. Stelter was a “worker.” The Novenson two-part test then does not apply.
As the Board reasoned, whether a corporation is engaged exclusively in interstate commerce does not turn on an employee’s subjective beliefs. The Department of Labor and Industries’ regulations, although not directly related to this issue, support a conclusion that the analysis is purely objective. “Interstate trucking” is defined as “the hauling of goods that either originate out of state or have an out-of-state destination.” WAC 296-17-537 Classification 1102-02. “Intrastate trucking” is defined as “the hauling of goods only within the boundaries of a state. In other words, the goods must have both an origin and destination in the same state.” WAC 296-17-537 Classification 1102-03.
The relationship between Drotzmann, Inc., and Drotzmann Intrastate Trucking was not unlawful. And Drotzmann, Inc.’s policy was to inform newly hired drivers *485that for intrastate trips they would be working under the authority of Drotzmann Intrastate Trucking. Certified Appeal Bd. R., Tr. (May 28, 1999) at 17. Drivers’ intrastate hours were tracked, and Drotzmann Intrastate Trucking paid industrial insurance premiums to the Department for those hours. Id. at 37, 50-51. Drivers were informed that, when they were hauling interstate trips and working for Drotzmann, Inc., they were not covered by the workers’ compensation system. Id. at 17.
The businesses’ controller testified that the reason Drotzmann, Inc., did not haul both interstate and intrastate loads was because it would not be exempt from paying workers’ compensation premiums. Mr. Stelter stipulated that he was working for Drotzmann, Inc., at the time of bis injury. And it is uncontested that he was on an interstate job at the time of the injury.
The exemption from Labor and Industries’ coverage is specifically authorized by the Legislature. Mr. Stelter’s belief that there was only one employer thus is not a fact that is material here. The superior court properly granted summary judgment and affirmed the Board’s decision.
I would affirm the court’s decision.
Review granted at 145 Wn.2d 1020 (2002).

 The statute provides generally that to receive worker’s compensation a worker must have been injured in his or her employment. RCW 51.32.010. A “worker” is defined generally as a “person in this state who is engaged in the employment of an employer under this title, whether by way of manual labor or otherwise in the course of his or her employment.” RCW 51.08.180.